Motion by petitioner, an attorney disbarred by order of this court dated December 18, 1967 [29 AD2d 551], for reinstatement. By prior order of this court dated April 25, 1986 [119 AD2d 784], this court granted the petition, on condition that he present satisfactory proof of having taken and passed the Professional Responsibility portion of the Multi-State Bar Examination as well as satisfactory proof of having taken and completed a New York State Bar Review Course.
The conditions have been complied with and therefore, the petitioner is ordered reinstated to the Bar of the State of New York, and the clerk of this court is directed to restore his name to the roll of attorneys and counselors-at-law forthwith. Mollen, P. J., Lazer, Mangano, Thompson and Bracken, JJ., concur.